272 F.2d 945
AMERICAN GREETINGS CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
No. 13893.
United States Court of Appeals Sixth Circuit.
Dec. 31, 1959.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul C. Weick, Judge.
Jones, Day, Cockley & Reavis, Cleveland, Ohio, by Robt.  W. Poore, Cleveland, Ohio, for appellant.
Russell E. Ake, Cleveland, Ohio, Frank C. McAleer, Atty., Federal Trade Commission, Washington, D.C., for appellee.
Before McALLISTER, Chief Judge, SIMONS, Circuit Judge, and BROOKS, District Judge.
PER CURIAM.


1
This is an appeal of a civil action brought under Section 5(l) of the Federal Trade Commission Act, Title 15, U.S.C.A. 45(l) in which penalties were awarded for violations of a cease and desist order of the Federal Trade Commission.  It has been heard upon the record, the Briefs and arguments of counsel, and the Court being duly advised:


2
Now, therefore, it is ordered and adjudged that the judgment of the District Court be and it is affirmed for the reasons contained in the opinion of the Court reported in 168 F.Supp. 45, 46, also memorandum opinion denying motion for new trial.